 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GILBERTO DIAZ-SANCHEZ,                            No. 1:14-cv-01204-DAD-SKO
12                       Petitioner,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND GRANTING
14    JEFFREY BEARD and NEIL                            PETITIONER’S SECOND AND THIRD
      MCDOWELL,                                         MOTIONS TO MODIFY STAY AND
15                                                      ABEYANCE
                         Respondents.
16                                                      (Doc. Nos. 72, 77, 82)
17

18

19           Petitioner Gilberto Diaz-Sanchez is a state prisoner proceeding with counsel with a

20   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

21           On October 16, 2018, the assigned magistrate judge issued findings and

22   recommendations, recommending that petitioner’s second motion to modify the stay and

23   abeyance in this action be granted. (Doc. Nos. 72, 77.) The findings and recommendations were

24   served on the parties and contained notice that any objections were to be filed within thirty (30)

25   days from the date of service of that order. To date, no party has filed objections, and the time in

26   which to do so has now passed.

27   /////

28   /////
                                                       1
 1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and proper analysis.

 4           In addition, while those findings and recommendations were pending, on May 29, 2019,

 5   petitioner filed a third motion to modify the stay and abeyance in this action. (Doc. No. 82.)1

 6   Therein, petitioner states he is in the process of exhausting his unexhausted claims in state court,

 7   and that he just recently learned that with respect to his claims associated with the rights granted

 8   by the California Legislature in Senate Bill 1437, enacted as Penal Code § 1170.95, he must

 9   submit those claims to the state trial court in the first instance. (Id. at 2.) Accordingly, petitioner

10   requests a further modification of the order granting a stay so that he can continue to exhaust the

11   additional claims before submitting all of his exhausted claims to this federal court. (Id.) The

12   court finds this explanation to be reasonable and will therefore grant a further modification of the

13   stay.

14           Accordingly,

15           1.     The findings and recommendations issued on October 16, 2018 (Doc. No. 77) are

16                  adopted in full;

17           2.     Petitioner’s motions for modification of the stay (Doc. Nos. 72, 82) are granted;

18           3.     The prior order granting the motion for stay and abeyance (Doc. No. 66) is

19                  modified to include any unexhausted claims petitioner seeks to bring pursuant to

20                  the recent holding in Henry v. Spearman, 899 F.3d 703 (9th Cir. 2018), and to the
21                  recent enactment of California Penal Code § 1170.95;

22           4.     Petitioner is directed to file a status report within ninety (90) days of the date of

23                  this order advising the court the status of the state court proceedings, and shall file

24                  an additional status report every ninety (90) days thereafter; and

25   /////

26   /////
27
     1
       To date, respondent has not filed any opposition to the modification requested by petitioner’s
28   counsel.
                                                      2
 1        5.    Within thirty (30) days after the California Supreme Court issues a final order

 2              resolving the unexhausted claims, petitioner shall file a motion to lift the stay and an

 3              amended habeas petition setting forth all exhausted claims.

 4   IT IS SO ORDERED.
 5
       Dated:   July 2, 2019
 6                                                   UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
